WIGGINTON, Judge.
Appellants appeal an order transferring venue in this action from Gulf County to Leon County, Florida. We reverse.
Appellants initiated this suit by filing a complaint against appellee Department of Natural Resources seeking, among other remedies, to have title quieted in certain land owned by appellants and located in Gulf County. The proper venue for a quiet title action involving the land in question is Gulf County. See Section 65.061(2) and Board of Trustees of the Internal Improvement Trust Fund v. Mobil Oil Corporation, 455 So.2d 412 (Fla. 2d DCA 1984).
REVERSED.
JOANOS and ZEHMER, JJ., concur.